Exhibit 10.5

(Multicurrency — Cross Border)

ISDA®

International Swap Dealers Association, Inc.

SCHEDULE

to the

Master Agreement

dated as of December 14, 2006

between

 

THE BANK OF NEW YORK    and           

WELLS FARGO BANK, N.A,

not in its individual capacity, but solely as Securities Administrator on behalf
of the SG Mortgage Securities Trust 2006-OPT2

established as a banking organization

under the laws of the State of New York

     

The Trust is a common law trust

established under the laws of the State

of New York.

(“Party A”)

 

     

(“Party B”)

 

      —

Certain Definitions. Capitalized terms used in this Agreement that are not
defined herein and are defined in the Pooling and Servicing Agreement, dated as
of December 1, 2006, among SG Mortgage Securities, LLC, as Depositor, HSBC Bank
USA, National Association, as Trustee, and Wells Fargo Bank, N.A , as Securities
Administrator and Master Servicer (the “Pooling and Servicing Agreement”) have
the meanings assigned therein. In the event of any inconsistency between the
terms of this Agreement and the terms of the Pooling and Servicing Agreement,
this Agreement will govern.

Part 1. Termination Provisions.

 

(a) “Specified Entity” in relation to Party A or Party B shall mean: none.

 

(b) “Specified Transaction” will have the meaning specified in Section 14.

 

(c) Applicability. The following provisions apply or do not apply to the parties
as specified below:

 

  (i) Section 5(a)(i) (Failure to Pay or Deliver):

(A) will apply to Party A; and

(B) will apply to Party B.

 

  (ii) Section 5(a)(ii) (Breach of Agreement):

(A) will apply to Party A; and

(B) will not apply to Party B.

 

1



--------------------------------------------------------------------------------

  (iii) Section 5(a)(iii) (Credit Support Default):

(A) will apply to Party A; and

(B) will not apply to Party B.

 

  (iv) Section 5(a)(iv) (Misrepresentation):

(A) will apply to Party A; and

(B) will not apply to Party B.

 

  (v) Section 5(a)(v) (Default under Specified Transaction):

(A) will not apply to Party A; and

(B) will not apply to Party B.

 

  (vi) Section 5(a)(vi) (Cross Default):

(A) will apply to Party A; and

(B) will not apply to Party B.

For the purposes of Section 5(a)(vi):

“Specified Indebtedness” will have the meaning specified in Section 14, except
that it shall not include indebtedness in respect of deposits received.

“Threshold Amount” means, 3% of consolidated shareholders equity of Party A and
its subsidiaries determined in accordance with generally accepted accounting
principles of the United States consistently applied as of the last day of the
fiscal quarter ended immediately prior to the occurrence or existence of an
event for which a Threshold Amount is applicable under Section 5(a)(vi).

 

  (vii) Section 5(a)(vii) (Bankruptcy):

(A) will apply to Party A; and

(B)(1) will not apply to Party B with respect to subclauses (2), (4) (but only
if the proceeding or petition is instituted or presented by Party A or its
affiliates), (7) and (8) of Section 5(a)(vii) (but subclause (8) will not apply
to Party B only to the extent that subclauses (2), (4) and (7) to the extent do
not apply to Party B), and the remaining provisions of Section 5(a)(vii) will
apply to Party B; and (2) the words “trustee” and “custodian” in subclause
(6) will not include the Trustee; and (3) events described in Section 5(a)(vii)
occurring with respect to the Trust are deemed to occur to Party B.

 

  (viii) Section 5(a)(viii) (Merger without Assumption):

(A) will apply to Party A; and

(B) will apply to Party B.

 

  (ix) Section 5(b)(i) (Illegality):

(A) will apply to Party A; and

(B) will apply to Party B.

 

  (x) Section 5(b)(ii) (Tax Event):

(A) will apply to Party A; provided that the words “(x) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y)”
shall be deleted; and

 

2



--------------------------------------------------------------------------------

(B) will not apply to Party B.

 

  (xi) Section 5(b)(iii) (Tax Event upon Merger):

(A) will apply to Party A, provided, that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event upon Merger in
respect of which it is the Affected Party; and

(B) will apply to Party B.

 

  (xii) Section 5(b)(iv) (Credit Event upon Merger):

(A) will not apply to Party A; and

(B) will not apply to Party B.

 

  (xiii) Section 5(b)(v) (Additional Termination Event):

(A) will apply to Party A with respect to Part 1(g)(iv) and (v); and

(B) will apply to Party B with respect to Parts 1(g)(i), (ii), and (iii).

With respect to the Moody’s Rating Condition, notwithstanding Sections 5(a)(i)
and 5(a)(iii), any failure by Party A to perform any obligation under the Credit
Support Annex hereto shall not be an Event of Default unless a Moody’s Ratings
Event has occurred and at least 30 Local Business Days have elapsed and such
failure is not remedied on or before the third Local Business Day after notice
of such failure is given to Party A.

 

(d) The “Automatic Early Termination” provision of Section 6(a):

(A) will not apply to Party A; and

(B) will not apply to Party B.

(e) Payments on Early Termination. For the purpose of Section 6(e), the Second
Method and Market Quotation will apply. For such purpose, for so long as the
Certificates are rated by Moody’s, if Party A is the Affected Party in respect
of an Additional Termination Event or a Tax Event Upon Merger or the Defaulting
Party in respect of any Event of Default (but not, in any case, in respect of a
Termination Event arising from an Illegality or Tax Event), the following
provisions shall apply:

 

  (i) The definitions of “Market Quotation” and “Settlement Amount” are amended
in their entirety to read as follows:

“Market Quotation” means, with respect to one or more Terminated Transactions,
an offer capable of becoming legally binding upon acceptance made by a Reference
Market-maker with ratings that meet the Collateralization Requirement or the
Ratings Requirement, as the case may be, for an amount that would be paid to
Party B (expressed as a negative number) or by Party B (expressed as a positive
number) in consideration of an agreement between Party B and such Reference
Market-maker to enter into a transaction (the “Replacement Transaction”), with
commercial terms substantially the same as those of this Agreement (save for the
exclusion of provisions relating to Transactions that are not Terminated
Transactions) (which shall be determined by Party B, acting in a commercially
reasonable manner), that would have the effect of preserving the economic
equivalent for Party B of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transactions or group of

 

3



--------------------------------------------------------------------------------

Terminated Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that Date. For this purpose, Unpaid
Amounts in respect of the Terminated Transaction or group of Transactions are to
be excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included.

“Settlement Amount” means, with respect to any Early Termination Date: —

(a) if on or before the day falling ten (10) Local Business Days after the day
on which the Early Termination Date is designated (or such later day not later
than the Early Termination Date as Party B may specify in writing to Party A) a
Market Quotation is accepted by Party B so as to become legally binding:

the Termination Currency Equivalent of the Market Quotation (whether positive or
negative) for each Terminated Transaction or group of Terminated Transactions
for which a Market Quotation is accepted by Party B so as to become legally
binding.

(b) if there is no such accepted Market Quotation during the period provided in
(a):

Party B’s Loss (whether positive or negative and without reference to any Unpaid
amounts) for the relevant Terminated Transaction or group of Terminated
Transactions.

(ii) Party B and, if request is made in writing within two Local Business Days
after the day on which the Early Termination Date is designated, Party A, shall
use reasonable efforts to obtain one or more Market Quotations before the date
determined pursuant to clause (a) of the definition of “Settlement Amount”.

(iii) Notwithstanding anything to the contrary in Section 6(e)(i)(3) or Part
5(g), if the Settlement Amount is a negative number, the Unpaid Amounts of Party
A and Party B shall be subject to netting in accordance with Section 2(c).

(f) “Termination Currency” means United States Dollars.

(g) “Additional Termination Event” will apply. The following shall constitute
Additional Termination Events, and the party specified shall be the Affected
Party with respect thereto:—

(i) Termination of Trust Fund. The Trust or Trust Fund shall be terminated
pursuant to any provision of the Pooling and Servicing Agreement (including,
without limitation, by exercise of the option to purchase and giving of notice
under Sections 10.01 and 10.02 of the Pooling and Servicing Agreement). The
Early Termination Date with respect to such Additional Termination Event shall
be the Distribution Date upon which the Trust or Trust Fund is terminated and
final payment is made in respect of the Certificates. Each of Party A and Party
B may designate an Early Termination Date in respect of this Additional
Termination Event. Party B shall be the sole Affected Party.

(ii) Inability to Pay Certificates. The Trust is unable to pay or fails or
admits in writing its inability to pay on any Distribution Date, any accrued
interest with respect to the Class A Certificates or make ultimate payment of
principal with respect to the Class A Certificates, in either case to the extent
required pursuant to the terms of the Pooling and Servicing Agreement to be paid
to the Class A Certificates. Party B shall be the sole Affected Party.

 

4



--------------------------------------------------------------------------------

(iii) Amendment of Pooling and Servicing Agreement. The amendment of the Pooling
and Servicing Agreement in a manner which could have a material adverse affect
on Party A without first obtaining the prior written consent of Party A (such
consent not to be unreasonably withheld), where such consent is required under
the Pooling and Servicing Agreement. Party B shall be the sole Affected Party.

(iv) Collateralization or Ratings Event. A Collateralization Event or Ratings
Event (as defined in Part 5(j)(i)) has occurred and is continuing and Party A
fails to comply with the provisions of Part 5(j)(ii) within the time periods set
out therein, and, with respect to a Ratings Event, at least one substitute
counterparty has made an offer which remains capable of becoming legally binding
upon acceptance to be the Transferee of an assignment, transfer or replacement
in accordance with Part 5(j)(B)(1)). Party A shall be the sole Affected Party.

(v) Regulation AB. Party A shall fail to comply with the provisions of Part 5(k)
within the time provided for therein. Party A shall be the sole Affected Party.

Part 2. Tax Representations.

(a) Payer Representations. For the purpose of Section 3(e), Party A and Party B
make the following representations:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e)) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on:

(i) the accuracy of any representations made by the other party pursuant to
Section 3(f);

(ii) the satisfaction of the agreement contained in Section 4 (a)(i) or
4(a)(iii) and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4 (a)(i) or 4(a)(iii); and

(iii) the satisfaction of the agreement of the other party contained in
Section 4(d), provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice of its
legal or commercial position.

(b) Payee Representations. For the purpose of Section 3(f), Party A and Party B
make the following representations.

 

  (i) The following representation will apply to Party A:

(x) It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
the United States Treasury Regulations) for United States federal income tax
purposes, (y) it is a trust company duly organized and existing under the laws
of the State of New York, and (y) its U.S. taxpayer identification number is
135160382.

 

  (ii) The following representation will apply to Party B:

None.

(c) Additional Amounts Not Payable by Party B. Party B shall not be required to
pay any additional amounts pursuant to Section 2(d)(i)(4).

 

5



--------------------------------------------------------------------------------

Part 3. Agreement to Deliver Documents. For the purpose of Section 4(a):

(a) Tax forms, documents or certificates to be delivered are:

 

Party required to deliver document

  

Form/Document/ Certificate

  

Date by which to be delivered

Party A and Party B    An Internal Revenue Service Form W-9 or W-8BEN as
applicable or any successor form, accurately completed and in a manner
reasonably satisfactory to Party A and any other document reasonably requested
to allow the other party to make payments under this Agreement without any
deduction or withholding for or on the account of any tax.    (i) Prior to the
first scheduled Payment Date; (ii) promptly upon reasonable demand by the other
party; and (iii) promptly upon learning that any form previously provided by to
the other party has be-come obsolete or incorrect.

(b) Other documents to be delivered are:

 

Party required to deliver document

  

Form/Document/ Certificate

  

Date by which to be delivered

  

Covered by

Section 3(d)

Representation

Party A    A certificate of an authorized officer of the party, as to the
incumbency and authority of the respective officers of the party signing this
Agreement, any relevant Credit Support Document, or any Confirmation, as the
case may be.    Upon the execution and delivery of this Agreement    Yes Party B
   (i) a copy of the executed Pooling and Servicing Agreement, (ii) an
incumbency certificate verifying the true signatures and authority of the person
or persons signing this Agreement on behalf of Party B, and (iii) a certified
copy of the authorizing resolution (or equivalent authorizing documentation) of
the Securities Administrator which sets forth the authority of each signatory to
the Confirmation signing on its behalf and the authority of such party to enter
into Transactions contemplated and performance of its obligations hereunder.   
(i) Upon the execution and delivery of the Pooling and Servicing Agreement, and
(ii), (iii) upon the execution and delivery of this Agreement    Yes

 

6



--------------------------------------------------------------------------------

Party A    A copy of the annual balance sheet of Party A for the most recently
completed fiscal year and publicly available in its regulatory call report.   
Promptly after request by Party B; provided, if available on
http://www.fdic.gov, such delivery is not required.    Yes Party A    A legal
opinion as to enforceability of this Agreement and any Confirmation evidencing a
Transaction hereunder.    Upon the execution and delivery of this Agreement and
such Confirmation    Yes Party B    A legal opinion as to the enforceability of
this Agreement and any Confirmation evidencing a Transaction hereunder.    Upon
the execution and delivery of this Agreement and such Confirmation    No.

Part 4. Miscellaneous.

 

(a) Addresses for Notices. For the purpose of Section 12(a):

Address for notices or communications to Party A:

Party A: With respect to any Transaction, to the office(s) specified in the
Confirmation related to such Transaction. A copy of any notice or other
communication with respect to Sections 5 or 6 should also be sent to the
addresses set out below:

The Bank of New York

Legal Department

One Wall Street – 10th Floor

New York, New York 10286

Attention: General Counsel

Address for notices or communications to Party B:

 

Address:   Wells Fargo Bank, N.A.,   not in its individual capacity, but solely
as Securities Administrator   on behalf of the SG Mortgage Securities Trust
2006-OPT2   9062 Old Annapolis Road   Columbia, Maryland 21045 Attention:  
Client Manager Facsimile:   (410) 715-2380 Telephone: (410) 884-2000

 

(b) Process Agent. For the purpose of Section 13(c):

Party A appoints as its Process Agent:— not applicable.

Party B appoints as its Process Agent:— not applicable.

 

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

 

7



--------------------------------------------------------------------------------

(d) Multibranch Party. For the purpose of Section 10(c):

Party A is a Multibranch Party and will enter into each Transaction only through
the following Office:— New York (for all Transactions).

Party B is not a Multibranch Party.

(e) Calculation Agent. The Calculation Agent is Party A; provided that if an
Event of Default occurs with respect to Party A then Party B may designate a
Reference Market-maker as Calculation Agent.

 

(f) “Credit Support Document” Credit Support Document means in relation to:—

Party A: the Credit Support Annex hereto.

Party B: Not applicable.

 

(g) “Credit Support Provider” means in relation to:

Party A: Not Applicable (except with respect to credit support furnished
pursuant to Part 5(j) or 5(k)).

Party B: Not Applicable.

(h) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York without reference to choice of
law doctrine other than New York General Obligations Law Sections 5-1401 and
5-1402.

(i) Netting of Payments. Subparagraph (ii) of Section 2(c) will apply.

(j) “Affiliate” will have the meaning specified in Section 14, provided, that,
Party B shall not be deemed to have any Affiliates for purposes of this
Agreement, including for purposes of Section 6(b)(ii) hereof.

 

(k) Additional Representations. Section 3 is hereby amended by adding after
Section 3(f) the following subsections:

 

  “(g) Relationship Between Parties.

(1) Nonreliance. It is not relying on any statement or representation of the
other party regarding the Transaction (whether written or oral), other than the
representations expressly made in this Agreement or the Confirmation in respect
of that Transaction.

 

  (2) Evaluation and Understanding.

(i) It is acting for its own account and has the capacity to evaluate
(internally or through independent professional advice) the Transaction and has
made its own decision to enter into the Transaction; it is not relying on any
communication (written or oral) of the other Party As investment advice or as a
recommendation to enter into such transaction; it being understood that
information and explanations related to the terms and conditions of such
transaction shall not be considered investment advice or a recommendation to
enter into such transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of the transaction; and

(ii) It understands the terms, conditions and risks of the Transaction and is
willing and able to accept those terms and conditions and to assume (and does,
in fact assume) those risks, financially and otherwise.

(3) Principal. The other party is not acting as a fiduciary or an advisor for it
in respect of this Transaction.

 

8



--------------------------------------------------------------------------------

(h) Exclusion from Commodity Exchange Act. (1) It is an “eligible contract
participant” within the meaning of Section 1a(12) of the Commodity Exchange Act,
as amended; (2) this Agreement and each Transaction is subject to individual
negotiation by such party; and (3) neither this Agreement nor any Transaction
will be executed or traded on a “trading facility” within the meaning of
Section 1a(33) of the Commodity Exchange Act, as amended.

(i) Swap Agreement. Each Transaction is a “swap agreement” as defined in 12
U.S.C. Section 1821(e)(8)(D)(vi) and a “covered swap agreement” as defined in
the Commodity Exchange Act (7 U.S.C. Section 27(d)(1)).

Part 5. Other Provisions.

(a) Waiver of Jury Trial. Each party waives any right it may have to a trial by
jury in respect of any Proceedings relating to this Agreement or any Credit
Support Document.

(b) Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.

(c) Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties. The parties shall endeavor to engage in good
faith negotiations to replace any invalid or unenforceable term, provision,
covenant or condition with a valid or enforceable term, provision, covenant or
condition, the economic effect of which comes as close as possible to that of
the invalid or unenforceable term, provision, covenant or condition.

(d) Set-off. Notwithstanding any provision of this Agreement or any other
existing or future agreement (but without limiting the provisions of
Section 2(c) and Section 6 of this Agreement, except as provided in the next
sentence), each party irrevocably waives any and all rights it may have to set
off, net, recoup or otherwise withhold or suspend or condition payment or
performance of any obligation between it and the other party hereunder against
any obligation between it and the other party under any other agreements. The
last sentence of the first paragraph of Section 6(e) shall not apply for
purposes of any Transaction. For the avoidance of doubt, if more than one
Transaction is entered into under this Agreement, nothing herein is intended to
prevent the determination of a Settlement Amount with respect to all such
Transactions pursuant to Section 6.

(e) Failure to Pay or Deliver. Section 5(a)(i) is hereby amended by replacing
the word “third” by the word “second” in the third line thereof.

(f) Non-Recourse. Notwithstanding any provision herein or in this Agreement to
the contrary, the obligations of the Trust hereunder are limited recourse
obligations of the Trust, payable solely from the Trust Fund and the proceeds
thereof to satisfy Party B’s obligations hereunder. In the event that the Trust
Fund and proceeds thereof should be insufficient to satisfy all claims
outstanding and following the realization of the Trust Fund and the distribution
of the proceeds thereof in accordance with the Pooling and Servicing Agreement,
any claims against or obligations of the Trust under this Agreement or any
confirmation hereunder still outstanding shall be extinguished and thereafter
not revive. This provision shall survive the termination of this Agreement.

 

9



--------------------------------------------------------------------------------

(g) Limitation on Institution of Bankruptcy Proceedings. Party A shall not
institute against or cause any other person to institute against, or join any
other person in instituting against Party B, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, under any of the laws of the
United States or any other jurisdiction, for a period of one year and one day
(or, if longer, the applicable preference period) following indefeasible payment
in full of the Certificates. This provision shall survive the termination of
this Agreement.

(h) Securities Administrator’s Capacity. It is expressly understood and agreed
by the parties hereto that, insofar as this Agreement and any confirmation
evidencing a Transaction hereunder is executed by the Securities Administrator,
(i) this Agreement and such confirmation are executed and delivered by the
Securities Administrator, not in its individual capacity but solely as
Securities Administrator pursuant to the Pooling and Servicing Agreement in the
exercise of the powers and authority conferred upon and vested in it thereunder,
and pursuant to instruction set forth therein, (ii) each of the representations,
undertakings and agreements herein or therein made on behalf of the Trust is
made and intended not as a personal representation, undertaking or agreement of
the Securities Administrator but is made and intended for the purpose of binding
only the Trust, and (iii) under no circumstances will the Securities
Administrator, in its individual capacity, be personally liable for the payment
of any indebtedness or expenses or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken under this Agreement or any such confirmation

(i) [Reserved.]

(j) Ratings Downgrade.

(i) Definitions. For purposes of each Transaction: (A) “Rating Agency Condition”
means, with respect to any action taken or to be taken hereunder, a condition
that is satisfied when each of Fitch, Inc. (“Fitch”), Moody’s Investors Service
Inc. (“Moody’s”) and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (“S&P”)] (each a “Rating Agency”, and the rating
condition with respect to it, the “Fitch Rating Condition”, “Moody’s Rating
Condition” and “S&P Rating Condition”, respectively) has confirmed in writing to
the Securities Administrator that such action will not result in withdrawal,
reduction or other adverse action with respect to any then-current rating by
such Rating Agency of the Certificates; (B) “Qualifying Ratings” means, with
respect to the debt of any assignee or guarantor hereunder, (1) a short-term
unsecured and unsubordinated debt rating of “P-1” (not on watch for downgrade),
and a long-term unsecured and unsubordinated debt of “A1” (not on watch for
downgrade) (or, if it has no short-term unsecured and unsubordinated debt
rating, a long term rating of “Aa3” (not on watch for downgrade) by Moody’s, and
(2) a short-term unsecured and unsubordinated debt rating of “A-1” by S&P, and
(3) a short-term unsecured and unsubordinated debt rating of “F1” by Fitch and a
long-term unsecured and unsubordinated debt rating of “A” by Fitch; (C) a
“Collateralization Event” shall occur with respect to Party A (or any applicable
credit support provider) if: (1) its short-term unsecured and unsubordinated
debt rating is reduced to “P-2”, and its long-term unsecured and unsubordinated
debt is reduced to “A3” (or, if it has no short-term unsecured and
unsubordinated debt rating, its long term rating is reduced to “A2”) by Moody’s
(a “Moody’s Collateralization Event”), or (2) its short-term unsecured and
unsubordinated debt rating is reduced to “A-2” by S&P (a “S&P Collateralization
Event”); or (3) its short-term unsecured and unsubordinated debt rating is
reduced to “F2” by Fitch (a “Fitch Collateralization Event”); and (D) a “Ratings
Event” shall occur with

 

10



--------------------------------------------------------------------------------

respect to Party A (or any applicable credit support provider) if: (1) its
short-term unsecured and unsubordinated debt rating is withdrawn or reduced to
“P-3” and its long-term unsecured and unsubordinated debt is reduced to “Baa1”
(or, if it has no short-term unsecured and unsubordinated debt rating, its long
term rating is reduced to “Baa1”) by Moody’s (a “Moody’s Ratings Event”), or
(2) its long-term unsecured and unsubordinated debt rating is withdrawn or
reduced to “BB+” by S&P (a “S&P Ratings Event”), or (3) its short-term unsecured
and unsubordinated debt rating is withdrawn or reduced to “F3” or lower and its
long-term unsecured and unsubordinated debt rating is withdrawn or reduced to
“BBB” or lower by Fitch (a “Fitch Ratings Event”).

(ii) Actions to be Taken. Subject, in each case to satisfaction of the Rating
Agency Condition: (A) if a Collateralization Event occurs with respect to Party
A (or any applicable credit support provider), then Party A shall, at its own
expense, within thirty (30) days of such Collateralization Ratings Event:
(1) post collateral in accordance with the Credit Support Annex; or (2) on terms
substantially similar to this Agreement assign or transfer the Transactions to
or replace the Transactions with transactions with a third party approved by
Party B (such approval not to be unreasonably withheld) the ratings of which (or
of the guarantor of which) meet or exceed the Qualifying Ratings; or (3) obtain
a guaranty of or a contingent agreement to honor Party A’s obligations under
this Agreement by a third party approved by Party B (such approval not to be
unreasonably withheld) the ratings of which (or of the guarantor of which) meet
or exceed the Qualifying Ratings; or (4) establish any other arrangement
approved by Party B (such approval not to be unreasonably withheld) that
satisfies the Rating Condition; and (B) if a Ratings Event occurs with respect
to Party A (or any applicable Credit Support Provider), then Party A shall, at
its own expense, within ten (10) Business Days of such Ratings Event: (1) on
terms substantially similar to this Agreement assign or transfer the
Transactions to or replace the Transactions with transactions with a third party
approved by Party B (such approval not to be unreasonably withheld) the ratings
of which (or of the guarantor of which) meet or exceed the Qualifying Ratings,
or (2) obtain a guaranty of or a contingent agreement to honor Party A’s
obligations under this Agreement by a third party approved by Party B (such
approval not to be unreasonably withheld) the ratings of which (or of the
guarantor of which) meet or exceed the Qualifying Ratings; or (3) establish any
other arrangement approved by Party B (such approval not to be unreasonably
withheld) that satisfies the Rating Condition.

(k) Regulation AB. For purposes of Item1115 ( “Item 1115”) of Subpart 229.1100 –
Asset Backed Securities (Regulation AB) (17 C.F.R. ss.ss.229.1100 – 229.1123)
(“Regulation AB”) under the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as amended and
interpreted by the Securities and Exchange Commission and its staff, if the
Depositor or Party B makes a determination, acting reasonably and in good faith,
that (x) the applicable “significance percentage” with respect to this Agreement
under Item 1115 has been reached (the “applicable percentage”), and (y) the
Depositor has a reporting obligation under the Exchange Act (such event, a “Reg
AB Disclosure Event”), then Party A shall, within five (5) Business Days after
notice to that effect, at its sole expense, take one of the following actions
(each subject to the Rating Agency Condition): (1) provide (including, if
permitted by Regulation AB, provision by reference to reports filed pursuant to
the Exchange Act or otherwise publicly available information): (A) (i)(x) the
financial data required by Item 301 of Regulation S–K (17 C.F.R. §229.301),
pursuant to Item 1115(b)(1); (y) financial statements meeting the requirements
of Regulation S–X (17 C.F.R. §§210.1–01 through 210.12–29, but excluding 17
C.F.R. ss. 210.3–05 and Article 11 of Regulation S–X (17 C.F.R. ss. ss.
210.11–01 through 210.11–03)), pursuant to Item 1115(b)(2); or (z) if Regulation
AB has been modified by amendment or interpretation to permit other financial

 

11



--------------------------------------------------------------------------------

information than as described in (x) and (y) above, such other financial
information; and (ii) any updates to such financial information within five
(5) Business Days of the release thereof, and (B) the written consent to filing
or incorporation by reference in the Exchange Act Reports of the Depositor the
report relating to audits of such financial statements by the firm conducting
such audit; or (2) on terms substantially similar to this Agreement assign or
transfer the Transactions to or replace the Transactions with transactions with
a third party approved by the Depositor and Party B (such approval not to be
unreasonably withheld) (a “Reg AB Approved Party”) the ratings of which (or of
the guarantor of which) meet or exceed the Qualifying Ratings and which is able
to and agrees to comply with the requirements of Item 1115(b) If the Depositor
or Party B reasonably requests, Party A shall provide such other information as
may be necessary for the Depositor to comply with Item 1115. In the event that
Party A or a Reg AB Approved Party provides financial data or financial
statements in accordance as provided above, Party A or such Reg AB Approved
Party will indemnify and hold harmless each of the Trust and the Depositor, its
directors or officers and any person controlling it, from and against any and
all losses, claims, damages and liabilities caused by any untrue statement or
alleged untrue statement of a material fact contained therein or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Depositor shall be
an express third party beneficiary of this Agreement as if a party hereto to the
extent of Depositor’s rights explicitly specified herein.

(l) Transfer, Amendment and Assignment. Notwithstanding the provisions of
Section 7 and Section 9(b), no assignment, transfer, amendment, waiver,
supplement or other modification of any Transaction shall be permitted by either
party unless the Rating Agency Condition is satisfied with respect thereto.

[Signature page immediately follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this Agreement:

 

      THE BANK OF NEW YORK    

WELLS FARGO BANK, N.A.,

not in its individual capacity, but solely as Securities Administrator on behalf
of the SG Mortgage

Securities Trust 2006-OPT2

By:  

/s/ Stephen M. Lawler

    By:  

/s/ Raymond Delli Colli

Name:   Stephen M. Lawler     Name:   Raymond Delli Colli Title:   Managing
Director     Title:   Vice President Date:   December 14, 2006     Date:  
December 14, 2006

 

13



--------------------------------------------------------------------------------

(Multicurrency - Cross Border)

ISDA®

International Swaps and Derivatives Association, Inc.

MASTER AGREEMENT

dated as of December 14, 2006

 

THE BANK OF NEW YORK    and   

WELLS FARGO BANK, N.A.,

not in its individual capacity, but solely as Securities Administrator on behalf
of the SG Mortgage Securities Trust 2006-OPT2

established as a banking organization under

the laws of the State of New York

      The Trust is a common law trust established under the laws of the State of
New York. (“Party A”)       (“Party B”)

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows: -

1. Interpretation

(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement’), and the parties
would not otherwise enter into any Transactions.

2. Obligations

(a) General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

Copyright © 1992 by International Swap Dealers Association, Inc.

 

14



--------------------------------------------------------------------------------

value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

    THE BANK OF NEW YORK    

WELLS FARGO BANK, N.A.,

not in its individual capacity, but solely as Securities Administrator on behalf
of the SG Mortgage Securities Trust 2006-OPT2

By:  

/s/ Stephen M. Lawler

    By:  

/s/ Raymond Delli Colli

Name:   Stephen M. Lawler     Name:   Raymond Delli Colli Title:   Managing
Director     Title:   Vice President Date:   December 14, 2006     Date:  
December 14, 2006

ISDA® 1992

 

15